Citation Nr: 0703421	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision denying the 
reopening of the claim for entitlement to service connection 
for a low back disorder as well as granting service 
connection for prostate cancer and erectile dysfunction.  The 
veteran filed a notice of disagreement to the denial of 
reopening the claim regarding his low back as well as to the 
initial disability ratings applied for the claims to which 
service connection had been granted.  The veteran in an 
August 2004 written statement, withdrew his claims for 
initial increased disability ratings regarding both prostate 
cancer and erectile dysfunction; however, made note that he 
wanted to continue his claim for reopening the claim 
regarding the low back disorder.  As a result, only the claim 
for reopening the claim for entitlement to service connection 
for a low back disorder has been perfected and is before the 
Board.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a low 
back disorder in a January 1972 rating decision.  The 
appellant did not appeal this decision.

2.  Evidence submitted since the January 1972 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of that decision and is not new and 
material.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
January 1972 final rating decision, and the claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a letter in September 2002 indicating all but 
the fourth element of the duty to notify.  While this letter 
was not complete in its notification of the claimant, the 
claimant has not been prejudiced by lack of notification for 
he was sent a statement of the case in May 2004 containing 
the entire language of 38 C.F.R. § 3.159, and a complete 
notification letter in November 2004.

In addition, in its September 2002 letter, the RO also 
advised the veteran about the evidence and information 
necessary to reopen the claims for service connection (citing 
the correct legal standard), as well as the evidence and 
information necessary to establish entitlement to the 
underlying claims.  The RO more fully explained the 
definitions of new and material evidence in the analysis of 
the March 2003 rating decision and the May 2004 statement of 
the case.  Therefore, VA has fulfilled its specific duties to 
notify with regard to claims to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records and private medical 
records indicated by the claimant to be relevant.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claim at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

II.  Claim to Reopen

By a January 1972 rating decision the RO denied service 
connection for a low back disorder because it was shown to 
pre-exist service and to not have been aggravated therein.  
The veteran was notified of his appellate rights; however, 
did not submit a timely notice of disagreement.  As such, the 
rating decision is final.  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which showed 
that the veteran's low back disorder pre-existed service and 
was not aggravated therein.

Evidence received since the last final disallowance includes 
private medical records which indicate treatment and 
complaints regarding a low back disorder; however, there was 
no evidence showing that the veteran's low back disorder did 
not pre-exist service or that it was aggravated therein.  
This evidence deals with disability many years after 
separation from service and adds nothing to the question of 
incurrence or aggravation of a back disability during 
service.  While the evidence is new as it was not of record 
at the time of the last final disallowance, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  The veteran's 
testimony at a hearing before the undersigned Veterans Law 
Judge is essentially duplicative of arguments advanced at the 
time of the original claim and, as such, does not constitute 
new and material evidence.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a low back 
disorder, the claim is not reopened.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


